Exhibit 12 SILGAN HOLDINGS INC. COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (Unaudited) The following table sets forth Silgan Holdings Inc.’s computation of its ratio of earnings to fixed charges for the three months ended March 31: 2011 (Dollars in thousands) Earnings before fixed charges: Income before income taxes $ $ Interest and other debt expense Interest portion of rental expense 79 Earnings before fixed charges $ $ Fixed charges: Interest and other debt expense $ $ Interest portion of rental expense 79 Capitalized interest Total fixed charges $ $ Ratio of earnings to fixed charges
